THEATTOKNEYGENERAX..
                             OF   TEXAS;

PRICE  DANIEL
ATTORNEYGENERAL

                                   Ap~ll 2, 1948

          Hon. L. A. Woods                 Opinion No. v-534
          State Superintendent
          Department of Education       Be: Expenditure of 10~~1,
          Austin, Texas                     tax funds of a School
                                            Diatriat. whose scho-
          Attention: Hon. T. M. Trimble     lastics are transfer-
                                            red, to build a baae-
                                            ball field for the
                                            community.
          Dear Sir:
                       We refer to your opinion request of recent
          date wherein we are advised that Center Point Common
          School District has not,maintaineda school within then
          past two years and has been transferringIts scholastics
          to the Carbon IndependentSchool District. Center
          Point has about $2,000.00 in local tax money in the de-
          pository and it wants to spend this money on construc-
          ting ancllighting a baseball field for the community.
                  Query:  May the trustees of this district
                  span-lthis local tax money forthis pur-
                  pose?
                    while you did not so state, we assume for the
          purpose of this opinion that the Center Point scholas-
          tics are attenclingthe Carbon District under the auth-
          ority of Article 2699, Vernon's Civil Statutes,which
          provides, in part2
                    "
                      * e 0 all the chilclren
                                            residing in
               a school district may be transferredto
               another district, OP to an independent&is-
               trict, upon such terms as may be agreed up-
               on by the trustees of said districts inter-
               ested."
                    The authorieeclexpentlituresfor which local
          school funds from district taxes may be used are set
          out in Article 2827, Vernon's Civil Statutes, which reads,
          in part, as follows:
                                                              .




 Hon. L. A. Woods, page 2   (v-534)


           "The public free school fund shall
      not be expended except for the following
      purposes:
            "2. Local school~fundsfrom district
       taxes, tuition of fees of pupils not en-
       titled to free tuition and other local
       sources my be used Por the purposes enum-
       eratedafor state and county funds and for
       purchasingappliances and supplies,forthe
       payment of Insurance premiums, janitors and
       other employees,fop buying school sites,
      buying, building and repairing and rent-
       ing school houses, and for other purposes
       necessary in the conduct of the public
       schools to be determinedby the Board of
     ->Trustees. . ."
            Under this statute loos1 school funds from dis-
  trict taxes shall not be expended except for the specific
  purpeaes enumerated therein and for other purposes nec-
  essary in the conduct of the public schools to be deter-
  mined by the local Board of Trustees. Thus, the expendi-
  ture of such funds may be made only for the purposes
' enumeratedand for other purposes necessary in the oon-
  duct of the public schools. Public funds, among which
  are Included school funds, collected and designatedby
  statute to be used only for particular public nurposes
  cannot bs lawfully diverted to the use of anotherparti-
  cular public purpose. San Benito Inde endent School
  District v. Farmers' Bank, 78 S.W. (26P 741; Madeley v.
  Trustees of Conroe IndependentSahool, 130 S.W.(2d) 929.
           Under the facts submittedherein, it Is contem-
 plated that such local school funds from district taxes
 shall be used for a public purpose, namely, for the con-
 structlon'andlighting of a baseball field for the com-
 munity, which Is a purpose other than for which the
 funds were collected and designated. Such a use OP di-
 verslon Is prohibitedby Article 2827 and violates the
 public trust principle announced in the olted San Benito
 casee A school district is but a trustee or guardian of
 public funds coming into its possession,and may disburse
 them only in the manner and for purposes prescribedby
 law. Love v. City of Dallas, 120 Tex. 351, 40 S.W.(2d)
 20.
Eon. L. A. Woods, page 3   (V-534)


                      SUMMARY
         Common school district, Whose scho-
    lastics are transferredto another dis-
    trict, may not use local tax money to
    build a baseball field for community.
    Art. 2827, v. c. 9.
                                 Yours very truly,
                              ATTORNEY GENERAL OF TEXAS



CEO:mw                           Chester E. Ollison       8
                                 Assistant


                              APPROVED: